Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 15 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 8-14 are drawn to a method and a device, classified in G06Q 20/3278, for generating a unique temporary One Time Password (OTP) dynamic code based on biometric templates.
II. Claim 15 is drawn to a system, classified in H04L63/00, involving authenticating a user for an electronic payment based on a match of a second generated one time password.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as using an authentication and control server and a point of sale terminal for authenticating a user for an electronic payment.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these subcombinations are different in utility and some require search in multiple classifications. Here while few elements appear the same in the two inventions, the Examiner could not find a clear set of parallel limitations for any of the independent groups. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 15 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Status of Claims


Applicant filed an amendment on April 01, 2022. Claims 8 and 10-13 were pending in the Application. Claims 8 and 10-13 are amended. New claims 14-15 have been added. Claims 1-7 have been canceled with claim 9 remaining canceled. Claims 8 and 14 are the independent claims, the remaining claims depend, directly or indirectly, on claim 8. Thus claims 8 and 10-14 are currently pending, with claim 15 withdrawn from consideration. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 16-21 of the Non-Final Rejection Office Action dated October 01, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 16-21 of the Non-Final Rejection Office Action dated October 01, 2021.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraphs 23-29 of the Non-Final Rejection Office Action dated October 01, 2021, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Antecedent Basis, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Antecedent Basis, paragraphs 23-29 of the Non-Final Rejection Office Action dated October 01, 2021.

Claim Objections





Claim 11 is objected to because of the following informalities:
“wherein, before authenticating the user by detecting a biometric character … and said the second text string is stored …” should read “wherein, before authenticating the user by detecting a biometric character … and said second text string is stored …”

Claim Interpretation – Intended Use
Regarding claim 8, Examiner notes that the following limitation: “comparing … to determine …”, “wherein the text string is used …” are intended uses of “text string”; and therefore, carries limited patentable weight. Additionally, similar language is recited in claim 14. See MPEP § 2103 (I) (C)
Regarding claim 12, Examiner notes that the following limitation: “The method according to claim 11, wherein at least one pre-installed code … is used as one of a plurality of keys …” is an intended use “at least one pre-installed code”, and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)


Claim Interpretation - Optional Language
Claim 8 recites the limitation: “in response to determining that said text string and said second text string are same, authenticating said user as a valid user;” Therefore, “authenticating a user …” does not necessarily occur in the case “said text string and said second text string are not the same.”  See MPEP 2013 (I) (C).
Claims 10 and 11 recite the limitation: “in response to determining that said second unique temporary OTP dynamic code and said unique temporary OTP dynamic code are same, authenticate the user as a valid user;” Therefore, “authenticating a user …” does not necessarily occur in the case “said text string and said second text string are not the same.”  See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10-14 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 14, recites “a biometric sensor configured to: … compare said text string …” The limitation “a biometric sensor configured to: … compare said text string …” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “a biometric sensor configured to: … compare said text string …” in the specification. According to the PGPub, US 20190325427 A1, [0055], this is performed by the “microcontroller” (“The string will be sent to the microcontroller which will check its correctness 14a and 14b.”) See MPEP § 608.04

Written Description
Claim 8 recites “authenticating … and a Near Field Communication (NFC) chip configured … but is devoid of any component for mobile network connection” The specification is silent as to a specific “configuration” of the NFC chip such that the NFC chip performs the functionality “but is devoid of any component for mobile network connection” so that one of ordinary skill in the art would understand how the inventor intends the function “… a Near Field Communication (NFC) chip configured … but is devoid of any component for mobile network connection” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Additionally, according to the specification the “contactless device” comprises a “microcontroller” (PGPub, US 20190325427 A1, [0047].) To one of ordinary skill in the art, a microcontroller is a component for mobile network connection (US 20150334221 A1, [0078]-[0079] and [0081]; US 20150165903 A1, [0035]). 
Claim 8 recites “generating … a text string resulting from said detection of said biometric character of said user” The specification lacks sufficient detail such that one of ordinary skill in the art would not understand how the inventor intends the function “generating … a text string resulting from said detection of said biometric character of said user” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 8 recites “in response to authenticating said user, generating … said unique temporary OTP dynamic code based on said text string and an algorithm, …” The specification lacks sufficient detail such that one of ordinary skill in the art would not understand how the inventor intends the function “in response to authenticating said user, generating … said unique temporary OTP dynamic code based on said text string and an algorithm, …” to be performed. Additionally, claim 14 recites similar language. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 10 recites “sending … causing the point of sale terminal to pass …”, “send … causing said payment circuit …” The specification lacks sufficient detail such that one of ordinary skill in the art would not understand how the inventor intends the functions “sending … causing the point of sale terminal to pass …”, “send … causing said payment circuit …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 11 recites “sending … causing the NFC terminal …”, “sending … said authentication and control server is configured to …”, “send an authentication result … causing said administration server to grant …” The specification lacks sufficient detail such that one of ordinary skill in the art would not understand how the inventor intends the functions “sending … causing the NFC terminal …”, “sending … said authentication and control server is configured to …”, “send an authentication result … causing said administration server to grant …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 11 recites “wherein, before authenticating the user …, and said the second text string is generated based on said second biometric character and said algorithm, …” The specification lacks sufficient detail such that one of ordinary skill in the art would not understand how the inventor intends the function “wherein, before authenticating the user …, and said the second text string is generated based on said second biometric character and said algorithm, …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 14 recites “a biometric sensor configured to: … compare said text string …” The specification lacks sufficient detail such that one of ordinary skill in the art would not understand how the inventor intends the function to be performed.  (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claims 14 recites “wherein the contactless device is devoid of any component for mobile network connection for providing greater security” The specification is silent as to how the contactless device perform the functionality “but is devoid of any component for mobile network connection for providing greater security” so that one of ordinary skill in the art would understand how the inventor intends the function “but is devoid of any component for mobile network connection for providing greater security” to be performed. Additionally, claim 15 recites similar language. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Additionally, according to the specification the “contactless device” comprises a “microcontroller” (PGPub, US 20190325427 A1, [0047].) To one of ordinary skill in the art, a microcontroller is a component for mobile network connection (US 20150334221 A1, [0078]-[0079] and [0081]; US 20150165903 A1, [0035]).
Claim 15 recites “a payment circuit.” The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. The language of the specification does not describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. (See Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); and MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Lack of Antecedent Basis
Claim 8 recites “authenticating a user by the contactless device, …” and “communicating … said second device …” Claim 11 recites “The method of claim 8, wherein said second device is an NFC terminal, …” and “authenticating said user by said contactless device;” Claim 13 recites "The method according to claim 12 the pre-installed code is stored in the device, …” There is insufficient antecedent basis for the limitations “the device,” “said second device,” and “said contactless device” in the claims.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed. See MPEP 2173.05(e).

Means-Plus-Function
Claim 10 recites “sending … wherein response to receiving said unique temporary OTP dynamic code, said authentication and control server is configured to: …”
Claim 10 recites “send … to said point of sale terminal, which in turn sends …”
Claim 11 recites “send … to said NFC terminal, which in turn sends …”
The claim limitations above do not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Unclear Scope
Claim 10 recites “sending … wherein response to receiving said unique temporary OTP dynamic code, said authentication and control server is configured to: …”, “send … to said point of sale terminal, which in turn sends …”, “wherein before … said second text string is stored at … and said authentication and control server”. The claims and the specification are silent as to what performs the “sending … wherein response to receiving said unique temporary OTP dynamic code, said authentication and control server is configured to: …”, “send … to said point of sale terminal, which in turn sends …”, “wherein before … said second text string is stored at … and said authentication and control server” steps. Therefore, the scope of the claims is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 11 recites “sending … said authentication and control server is configured to …”, “send … to said NFC terminal, which in turn sends …”. The claims and the specification are silent as to what performs the “sending … said authentication and control server is configured to …”, “send … to said NFC terminal, which in turn sends …” steps. Therefore, the scope of the claims is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692                                    

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692